Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2018

                                      No. 04-18-00632-CV

                                        Andrea PEREZ,
                                          Appellant

                                                v.

                                     Santos SPARKMAN,
                                           Appellee

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2018-CV-0246
                          Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER
       On August 16, 2018, the County Court at Law of Guadalupe County, Texas signed an
Eviction Final Judgment against appellant, Andrea Perez, awarding appellee, Santos Sparkman,
possession of a residence located at 125 Dandelion Trail, San Marcos, Guadalupe County, Texas.
The county court also set supersedeas bond in the amount of $5,000. See TEX. PROP. CODE §
24.007 (West Supp. 2017). The judgment further ordered the trial court clerk to issue a writ of
possession after the expiration of six (6) days from the signing of the judgment. On August 22,
2018, appellant filed a Statement of Inability to Afford Payment of Court Costs or an Appeal
Bond in lieu of posting the supersedeas bond.

        On September 6, 2018, appellant filed, in conjunction with her notice of appeal, a “Plea
for Emergency Stay and Review of Excessive Supersedeas Bond,” requesting this court: (1) to
stay the writ of possession set to issue on September 7, 2018 and (2) to review the county court’s
setting of supersedeas bond in the amount of $5,000. See TEX. R. APP. P. 24.4. Appellant argues
she “is unemployed and is the primary caregiver to the party’s three year old son and unable to
post a superseadeas bond in the amount of $5,000.” We ultimately granted the “Plea for
Emergency Stay and Review of Excessive Supersedeas Bond” to the extent that we ordered the
writ of possession not to issue until further order of this court. See TEX. PROP. CODE § 24.007;
TEX. R. APP. P. 24.4. At this time, a copy of the clerk’s record and reporter’s record have been
filed. We therefore ORDER appellee, Santos Sparkman, to file a response to appellant’s
challenge to the amount of superseadeas bond ordered by the county court on or before October
18, 2018.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court